Barclay, J.
{dissenting). In this case the question whether undue influence was in fact exerted depends for its decision upon conflicting evidence. The case was tried on the circuit by a very able and experienced judge who found in favor of plaintiff on that issue. There is no such preponderance of testimony against that conclusion as satisfies me that it is incorrect; and hence my concurrence is not given to reversing it here, where we have not had the benefit of a personal view of the witnesses, on whose credibility the result, in a large degree, rests. Hence my vote is for the affirmance of the judgment.